Citation Nr: 1452894	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-11 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE


Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from June 1988 to June 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans Law Judge during a July 2014 videoconference hearing.  A transcript is of record.

The Board has reviewed the physical, Virtual VA, and Veterans Benefits Management System (VBMS) claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his July 2014 videoconference hearing, the Veteran reported that he first noticed his hearing loss in approximately 1990, but was still able to carry out his job responsibilities until he applied for work in corrections in 2001.  This report is relevant because the April 2010 VA audiology examiner opined that a nexus opinion could not be provided without resorting to speculation in part because there was a discrepancy regarding the reported onset of the Veteran's hearing loss and because the Veteran's service treatment records (STRs) are unavailable.  The Board must emphasize to the examiner that where STRs have been destroyed or are unavailable, VA has a heightened duty to assist the Veteran and the Board has a heightened duty to provide and explanation of reasons or bases for its findings.  See O'Hare vs. Derwinski, 1 Vet. App. 365 (1991).  The VA examiner must consider the Veteran's statements as to his military noise exposure and continuity of hearing loss.  The Veteran is competent to report an injury which occurred in service and symptomatology that he can observe, and the Board may not rely on a medical opinion in which it is determined that a veteran's lay statements lack credibility solely because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-337 (Fed. Cir. 2006).  In this regard, the Board emphasizes that for service connection, it is not required that a hearing loss "disability" by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by such standards must be currently present, and service connection is possible if a current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  An addendum opinion considering the Veteran's reports is therefore warranted. 

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the April 2010 VA examiner or, if unavailable, from another appropriate examiner, regarding the nature and etiology of the Veteran's bilateral hearing loss.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA (such as a transcript of the July 2014 videoconference hearing) or VBMS not already of record.  

The examiner should review this Remand and the claims file and provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing loss is etiologically related to conceded traumatic noise exposure during his service as an amphibious assault vehicle crewman and on the gun range.

All opinions MUST consider the Veteran's lay testimony regarding the onset and duration of his symptoms.  See Transcript of Record pp. 4-10 (reporting noticing hearing loss in approximately 1990 and being teased about it and not experiencing traumatic noise exposure in post-service employment); April 2010 VA Examination.  The VA examiner should remain mindful that lay evidence is potentially competent to support the presence of the claimed disability both during and since service, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  Thus, the examiner cannot consider the absence of any treatment for hearing loss as entirely determinative of whether the Veteran's current hearing loss dates back to his service or is related to or the result of his service.  This is not to say the examiner cannot consider the absence of any objective indication of hearing loss during service or within the one-year presumptive period after as one of the reasons or factors for disassociating any current hearing loss from service, just that this cannot be the only or sole reason for this conclusion.  Please provide the basis for any diagnosis and a complete medical rationale for any opinion.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

2. Then, after undertaking any further indicated development, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


